In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-296 CR

 ______________________

 
JOHN ARNOLD DESHERLIA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal From the 260th District Court 
Orange County, Texas

Trial Cause No. D-050420-R




MEMORANDUM OPINION

	John Arnold Desherlia entered a non-negotiated guilty plea to the state jail felony
offense of forgery.  See Tex. Pen. Code Ann. § 32.21(d) (Vernon Supp. 2007).  The trial
court convicted and sentenced Desherlia to two years of confinement in a state jail facility
of the Texas Department of Criminal Justice, Correctional Institutions Division.
	On appeal, Desherlia's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On August 30, 2007, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (1)
	AFFIRMED.
							 _________________________________
								      DAVID GAULTNEY
									      Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008							
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.